In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1339V
                                   Filed: December 11, 2017
                                        UNPUBLISHED


    RON COLLIER,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Guillain-
                                                             Barre Syndrome (GBS)
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Benjamin Scott Barnes, Hall and Butler, Bowie, MD, for petitioner.
Glenn Alexander MacLeod, U.S. Department of Justice, Washington, DC, for
respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On October 13, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barre Syndrome (“GBS”) as
a result of his October 18, 2013 influenza (“flu”) vaccination. Petition at 1-2. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

       On July 27, 2017, a ruling on entitlement was issued, finding petitioner entitled to
compensation for GBS. On December 7, 2017, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $85,000.00. Proffer at
1. In the Proffer, respondent represented that petitioner agrees with the proffered
award.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $85,000.00 in the form of a check payable to
petitioner, Ron Collier. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

*************************
                        *
RON COLLIER,            *
                        *
     Petitioner,        *
                        *
v.                      *                             No. 16-1339V (ECF)
                        *                             Chief Special Master
                        *                             NORA BETH DORSEY
SECRETARY OF HEALTH     *
AND HUMAN SERVICES,     *
                        *
     Respondent         *
*************************

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On July 27, 2017, the Chief Special Master found that a preponderance of the medical

evidence indicates that petitioner suffered Guillain-Barré syndrome (“GBS”) as a result of an

influenza (“flu”) vaccine administered on October 18, 2013. The parties now address the amount

of compensation to be awarded in this case.

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$85,000.00, which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses and future pain and suffering.
II.    Form of the Award

       Petitioner is a competent adult. Accordingly, the parties recommend that the

compensation provided to petitioner should be made through a lump sum payment of $85,000.00

in the form of a check payable to petitioner. Petitioner agrees.

                                              Respectfully submitted,

                                              CHAD A. READLER
                                              Principal Deputy Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              CATHARINE E. REEVES
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              HEATHER L. PEARLMAN
                                              Assistant Director
                                              Torts Branch, Civil Division

                                               s/ GLENN A. MACLEOD
                                              GLENN A. MACLEOD
                                              Senior Trial Counsel
                                              Torts Branch, Civil Division
                                              U.S. Department of Justice
                                              P.O. Box 146, Benjamin Franklin Station
                                              Washington, D.C. 20044-0146
                                              Tel.: (202) 616-4122

DATE: December 7, 2017




                                                 2